                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


David Snead II,

                        Plaintiff,    Case No. 20-11877

v.                                    Judith E. Levy
                                      United States District Judge
Chad F. Wolf, et al.,
                                      Mag. Judge Elizabeth A. Stafford
                        Defendants.

________________________________/

      ORDER DISMISSING CASE WITHOUT PREJUDICE FOR
     FAILURE TO PROSECUTE AND FAILURE TO SERVE THE
                     COMPLAINT [5]

      Plaintiff filed the complaint in this matter on July 10, 2020. (ECF

No. 1.) The complaint named Chad F. Wolf and Adam Streetman as

Defendants. (Id.) The Court issued summons for Defendants also on

July 10, 2020. (ECF Nos. 2, 3, 4.) Defendants were not served within

ninety days after the complaint was filed.

      On February 1, 2021, the Court entered an order for Plaintiff to

show cause in writing by February 8, 2021, why the case should not be

dismissed for failure to prosecute pursuant to Eastern District of

Michigan Local Rule 41.2. (ECF No. 5.) On February 3, 2021, Plaintiff
filed a request for additional time to respond to the show cause and find

a new attorney. (ECF No. 7.) In this request, Plaintiff indicated that he

would instruct Plaintiff’s counsel, Quentin T. Docks II, to file a motion

to withdraw as attorney of record and to extend the show cause date.

(Id. at PageID.49.) On February 8, 2021, Plaintiff’s counsel filed a

motion to dismiss, which states that “[p]roof of service was unable to be

located,” and requests “this court to dismiss this Court [sic] without

Prejudice.” (ECF No. 6, PageID.47.)

     On April 29, 2021, a hearing was held by video conference and

oral argument was heard. Because Plaintiff has failed to satisfy the

February 1, 2021 show cause order, Plaintiff’s complaint is dismissed

without prejudice for failure to prosecute pursuant to Eastern District

of Michigan Local Rule 41.2.

     Additionally, the Federal Rules of Civil Procedure provide that

“[i]f a defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the plaintiff—

must dismiss the action without prejudice against that defendant or

order that service be made within a specified time. But if the plaintiff

shows good cause for the failure, the court must extend the time for


                                   2
service for an appropriate period.” Fed. R. Civ. P. 4(m). Plaintiff has not

served the summons as of the date of this order and the ninety-day time

limit for service has elapsed. Fed. R. Civ. P. 4(m). Plaintiff also has not

shown good cause for failure to serve Defendants within the ninety-day

timeframe.

     Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Eastern District of

Michigan Local Rule 41.2 and for failure to serve the complaint under

Federal Rule of Civil Procedure 4(m).

     IT IS SO ORDERED.

Dated: April 30, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 30, 2021.

                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    3
